Citation Nr: 1641520	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate, Agent


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to March 1957.  He died in April 2009.  The Appellant is claiming as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Appellant's claim of service connection for the cause of the Veteran's death.  This decision was issued to the Appellant and her agent in January 2011.  The Appellant disagreed with this decision in May 2011.  She perfected a timely appeal in August 2012.  A videoconference Board hearing was held at the RO in July 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in April 2009 due to prostate cancer with metastasis.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, tinnitus, and for laceration scars on the right cheek and supraorbital region.

3.  The record evidence shows that the Veteran only served overseas in Germany; thus, his alleged in-service herbicide exposure cannot be presumed.

4.  The record evidence does not show that the cause of the Veteran's death is related to active service or any incident of service, including as due to his alleged in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in the September 2010 letter.

VA also complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Appellant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died 52 years after his service separation of prostate cancer with metastasis.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal prostate cancer with metastasis and any incident of service, to include his alleged in-service herbicide exposure.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for prostate cancer.  There is no competent evidence, other than the Appellant' statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's prostate cancer with metastasis prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between prostate cancer with metastasis and active service "would aid in substantiating the claim."  See DeLaRosa, 515 F.3d at 1322, and Wood, 520 F.3d at 1348.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran was exposed to herbicides while serving in the Republic of Korea along the Demilitarized Zone (DMZ) and this alleged in-service herbicide exposure caused or contributed to his death several decades later from prostate cancer with metastasis.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 CFR 3.307(a)(6)(iv), effective February 24, 2011, the presumption of herbicide exposure was extended to any Veteran who served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean DMZ between April 1, 1968, and August 31, 1971.  According to DOD, fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.

If it is determined that a Veteran who served in Korea from April 1968 to August 1971 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block a.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because prostate cancer is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure.  The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran was exposed to herbicides while serving in Korea along the DMZ and this alleged in-service herbicide exposure caused or contributed to his death several decades later from prostate cancer with metastasis.  

The record evidence does not support the Appellant's assertions regarding the Veteran's alleged in-service herbicide exposure while serving overseas in Korea along the DMZ or an etiological relationship between the cause of the Veteran's death and active service or any incident of service.  It shows instead that the Veteran was not exposed to herbicides at any time during active service because he never served in Korea along the DMZ and his fatal prostate cancer was not incurred in or aggravated by active service.  For example, the Board notes that the Veteran's available service records indicate only that he served overseas in the Federal Republic of Germany and was awarded the Army Occupation Medal for such service.  Even if the Board assumed for the sake of argument only that the Veteran's service records showed service in Korea along the DMZ (which they do not), his date of separation from active service in 1957 predated DOD's acknowledged use of herbicides in Korea in 1968 by 11 years.  

The Appellant does not contend, and the evidence does not show, that the Veteran otherwise was exposed to herbicides at any time while on active service except when she asserts he was in Korea.  In other words, because the Veteran lacks any active service in Korea, including during the time period when herbicides were sprayed along the DMZ, and because his service records otherwise show no in-service herbicide exposure, his alleged in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges here that prostate cancer - the cause of the Veteran's death - is among the diseases for which service connection is presumed based on in-service herbicide exposure.  Id.  The Appellant has not identified or submitted any evidence, to include a medical nexus, demonstrating that the Veteran was exposed to herbicides at any time during his active service.  Having reviewed the record evidence, the Board finds that service connection for the cause of the Veteran's death based on in-service herbicide exposure is not warranted.  

The Appellant also is not entitled to service connection for the cause of the Veteran's death on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Appellant essentially contends that the Veteran incurred prostate cancer during active service which caused or contributed to his death several decades after his service separation.  The record evidence does not support the Appellant's assertions regarding in-service incurrence or a continuity of symptomatology since service for prostate cancer.  It shows instead that the cause of the Veteran's death is not related to active service.  The Veteran's service treatment records show no complaints of or treatment for prostate cancer at any time during his active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Appellant's claim of service connection for the cause of the Veteran's death on a direct basis.  The Veteran's limited post-service medical records show that, on VA outpatient treatment in August 2002, the Veteran reported that he had been diagnosed as having prostate cancer 1 year earlier and was on monthly injections to treat it.  The Veteran also reported that he wanted to start getting these injections from VA.  The assessment included prostate cancer.

The Veteran's death certificate shows that he died on April [redacted], 2009, at a private hospice care facility.  The cause of death was listed as prostate cancer with metastasis.

The Appellant testified at the July 2016 Board hearing that the Veteran was exposed to herbicides while on active service in Korea along the DMZ.  She also testified that this alleged in-service exposure caused or contributed to the Veteran's death from prostate cancer.  See Board hearing transcript dated July 27, 2016, at pp. 4.

The Appellant contends that the cause of the Veteran's death is related to active service.  The record evidence does not support the Appellant's assertions regarding the contended etiological relationship between the cause of the Veteran's death and his active service.  It shows instead that, although the cause of the Veteran's death was prostate cancer, it is not related to active service or any incident of service.  The Board acknowledges that, at the time of the Veteran's death, service connection was in effect for bilateral hearing loss, tinnitus, and for laceration scars on the right cheek and supraorbital region.  The Board notes that the Appellant does not contend - and the record does not show - that any of the Veteran's service-connected disabilities played any etiological role in causing or contributing to cause his death.  The Appellant also has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to service connection for the cause of the Veteran's death on a direct basis.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In making this determination, the Board has considered the lay statements submitted in support of this claim which assert that the Veteran allegedly was exposed to herbicides while on active service which contributed to his fatal prostate cancer.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the impact the potential relationship between the Veteran's prostate cancer and service may not be addressed by lay evidence and the Appellant's opinion on this matter has no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


